Claim Status
	Claims 2, 4, 7-9, 11-14, 16-18, and 19-22 are pending.
	Claims 2, 4, 7-9, 11-14, 16-18, and 19-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require polynucleotides at least 95% identical to SEQ ID NO:827 or polynucleotides encoding a polypeptide at least 95% identical to SEQ ID NO:828. There is not teaching or suggestion in the art of the polynucleotides having such structures. Nor is there an suggestion that similar structures are able to confer low nitrogen tolerance to a plant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663